DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 01/04/22. Claim 1 has been amended and claims 33-45 have been newly added. Some of the newly added claims are directed to non-elected embodiments of the invention and are addressed in the election/restriction heading below.

Election/Restrictions
 	Newly added claims 34-36, 39-40, 42 and 45 are directed embodiments of the invention that were not elected by Applicant in the election of 12/08/20 (Figures 12 and 13 were elected by applicant). Claims 33-36 are directed to a clip attachment, which is associated with non-elected Figures 8-9, elected Figures 12 and 13 deal with an adhesive tab attachment on the mount to the helmet. Claim 39 details a rib on the attachment tab, which is associated with the embodiment of Figure 8 and not Figures 12-13. Claim 40 details the attachment tabs extending substantially the entire extent of the frame, which is not taught by Figures 12-13, the tabs of Figures 12 and 13 extending only along a portion of the frame. Claim 42 details a flexible tab, there is no teaching in the embodiment of Figures 12 and 13 that the attaching tabs are flexible.  Accordingly, claims 34-36, 29-40, 42 and 45 are withdrawn from consideration as being directed to a non-elected embodiment of the invention. 

Specification
support for the limitation “the plurality of attachment tabs is a flexible tab” from claim 42 needs to be provided in the specification. It is noted that this claim is withdrawn, but there is no support in the specification for the claimed language.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the claim limitation “substantially dome-shaped pouch” from claim 44 needs to be provided in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the claim limitation “substantially c-shaped pouch” from claim 43 needs to be provided in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the claim limitation “the plurality of attachment tabs extend substantially the entire extent of the substantially c-shaped frame” from claim 40 needs to be provided in the specification. It is noted that claim 40 is withdrawn but support still needs to be provided in the specification for this claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 44 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “substantially C-shaped pouch” (claim 43) and “substantially dome-shaped pouch” (claim 44) are indefinite since the term “substantially” when referring to the shape of the pouch is unclear as to what would or would not read on this limitation. The specification fails to mention the c-shape and the dome shape with respect to the pouch and what would be readable on the “substantially” language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 36-37, 43 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 6,289,521).
 	In regard to claim 1, Ikeda teaches a hair retainer for a helmet (cover: 1), the hair retainer comprising: a helmet mounting portion comprising a substantially C-shaped frame (see 2a, 2b of Figure 5 detailing c-shape), for mounting the hair retainer to a back edge or an underside of the helmet (shape retaining member: 2a, 2b, attaches to underside of helmet: as seen in figures 8 and 9), the helmet mounting portion (2a, 2b) further comprising a plurality of attachment tabs spaced therearound (attachment tabs: 4a, 4b, 5a, 5b, 5c); and a hair retaining portion which is suspended downwardly from the c-shaped frame and which comprises a pouch formed form a resiliently deformable material (elastic edge 2c and flexible member 3 form pouch; column 2, lines 52-67 through column 3, lines 1-9 details the flexible material and elastic/rubber edge of flexible member 3), a free edge of the pouch (elastic edge: 2c) comprising an elastic strip that can be stretched downwardly such that the hair can be placed into the pouch whilst a user is wearing the helmet (column 2, lines 52-67 through column 3, lines 1-9 details the flexible material and elastic edge of flexible member 3 that is resiliently deformable downward when a quantity of long hair (beard hair) is provided therein) and which in its unstretched configuration, provides a lip for retaining hair in the pocket (elastic edge: 2c would provide a lip in the unstretched configuration for retaining a small portion or a few wisps of beard hair therein).

 	In regard to claim 36, Ikeda teaches wherein the pouch is sized sufficiently to hold long hair form a user’s head (pouch of Ikeda is 3 and 2c is made from a resiliently deformable material that is sized and capable of holding long bread hair from a user’s head).

 	In regard to claim 37, Ikeda teaches wherein the elastic strip is sufficiently sized to allow for the free end to be stretched downwardly to allow long hair from a user’s head to be received 
 	{00118655 4 }2Application No. 16/230,825 Response Non-Final Office Action of December 23, 2020  
 	In regard to claim 43, Ikeda teaches wherein the pouch (2c, 3) being substantially c-shaped (see figure 2).

 	In regard to claim 44, Ikeda teaches wherein the pouch (2c, 3) is substantially dome-shaped (see figures 2 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mecaliff (ES 1200286) in view of Arai (US 8,327,465).
 	In regard to claim 1, Mecaliff teaches a hair retainer (hair retainer 1) for a helmet (helmet: B), the hair retainer (1) comprising: a helmet mounting portion comprising a frame (coupling system: 4) for mounting the hair retainer to a back edge or an underside of the helmet (see figures 1 and 2), the helmet mounting portion further comprising a plurality of attachment tabs spaced therearound (attachment tabs are the portions of coupling system 4, the two tabs are located next to the tear lines of the coupling system, which would create two tabs: see figure 4 and translation see bottom of page 2/4); and a hair retaining portion (flexible material: 2 in figure 4 with pocket 10 of mesh having elastic) which is suspended downwardly from the frame (see flexible material 2 spanning frame 4 and extending downwardly therefrom in figure 4) and which comprises a pouch formed from a resiliently deformable material (mesh pocket: 10 with elastic band: 11: see translation on top of page 3/4) a free edge of the pouch comprises an elastic strip (elastic band 11) that can be stretched downward such that the hair can be placed into the pouch whilst a user is wearing the helmet (sufficient structure capable of functioning as hair is formed and placed therein) and which in its unstretched configuration, provides a lip for retaining hair in the pocket (sufficient structure capable of function when unstretched provides a lip at the elastic band 11 that can retain a few wisps of hair therein without being stretched).
 	While, Mecaliff teaches a helmet hair retainer as described above. Further, Mecaliff teaches a mounting portion (4) with a shape that conforms to a back of a helmet and the hair retaining portion (2) and spans the mounting portion (4) (Figures 1 and 3-5).
 	However, Mecaliff fails to specifically teach the mounting portion (4) defining a substantially c-shaped frame.   
In regard to claim 1, Arai teaches a helmet mounting portion (neck pad: 1) that is shaped to conform to a back of a helmet and that shape being a substantial c-shape (helmet: A)(Figure 2 details the neck pad having a substantially c-shaped frame).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the helmet mounting portion of Meacliff with a substantially c-shaped frame as taught by Arai, since the mounting portion of Meacliff provided in a substantially c-shape would be contoured to fit the back of a helmet so as to easily conform and attach thereto. Applicant’s invention, Meacliff, and Arai are all in the same field of endeavor teaching helmet mounting devices.

In regard to claim 36, Meacliff teaches wherein the pouch is sized sufficiently to hold long hair from a user’s head (see translation on page 2/4 detailing the pouch and long hair).

 In regard to claim 37, Meacliff teaches the pouch (10 and 11) is sufficient sized to allow for the free end (11) to be stretched downward to allow long hair from a user’s head to be received within the pouch (free end 11 is an elastic band which is capable of being stretched downward to allow long hair to be received within pouch 10: see translation see page 2/4 detailing the elastic band of pouch and holding long hair).


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meacliff (ES 1200286) and Arai (US 8,327,465) and in further view of D’ Assis et al. (US 8,136,534).
Meacliff and Arai teach a hair retainer attached to a helmet as described above in claim 1. However, Meacliff and Arai fail to teach the pouch is a spandex pouch.
 In regard to claim 38, D’Assis et al. teaches a hair retaining portion/pouch being formed from spandex, therefore being a spandex pouch.
.
 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Green (US 5,245,707).
Ikeda teaches a hair retainer attached to a helmet as described above in claim 1. Ikeda teaches the pouch, which comprises 2c and 3, with portion 2c being made out of elastic (column 2, lines 41-52) and portion 3 being made out of lace fabric (column 3, lines 1-8). However, Ikeda fails to teach the hair retaining portion formed from spandex.
 In regard to claim 38, Green teaches a fabric lace formed from spandex (column 1, lines 29-33).
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the fabric lace of the hair retainer of Ikeda in an elastic spandex lace material as taught by Green, since the lace fabric of Ikeda being made out of a spandex lace would provide a lace fabric that is attractive, comfortable, light, soft and cool (Green: column 1, lines 29-33).

Claim 41 and the claims that depend therefrom is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to claim 1 above, and further in view of Arai (US 8,327,465).
Ikeda fails to teach the plurality of attachment tabs extending inwardly from an outermost edge of the substantially c-shaped frame. Ikeda teaches the plurality of attachment tabs (4a, 4b, 
In regard to claim 41, Arai teaches engaging members and fitting parts, the engaging members (3) are attached to the helmet (A) and the fitting parts (4) are attached to the helmet attachment portion (11) to removoably attach a helmet attachment portion to a helmet (3 and 4). In one embodiment of the invention of Arai the engaging members (3) are not attached to the outer shell but to the helmet liner (2A) so that the fitting part (4) on the attachment portion would be located on the interior of the portion, not the exterior (column 5, lines 62-65 through column 6, line 1). This arrangement of the engaging members and the fitting parts would provide a plurality of attachment tabs/fitting parts extending inwardly from an outermost edge of the substantially c-shaped frame (11).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the attachment tabs of Ikeda on the interior of the surface as taught by Arai, since the attachment tabs of Ikeda provided on the interior surface (2a) of the helmet mounting portion would provide a helmet mount that attaches to the helmet liner layer and not the outer shell layer creating an attachment that is protected by the helmet padding layer from impact and breakage. Here we are taking one well-known attachment tab (Ikeda) and replacing it with another well-known attachment tab (Arai) to create a more protected attachment of a structure to a helmet. 

Response to Arguments
Applicant's arguments filed 01/04/22 have been fully considered but they are not persuasive. 
Applicant remarks that Meacliff fails to teach a helmet mounting portion comprising a substantially c-shaped frame and the helmet mounting portion comprising a plurality of attachment tabs spaced therearound as required by claim 1. 


Applicant remarks that Meacliff fails to teach the newly added limitations to claim 1, detailing a free edge of the pouch comprising an elastic strip that can be stretched downwardly such that the hair can be placed into the pouch whilst a user is wearing the helmet and which in its unstretched configuration, provides a lip for retaining hair in the pocket.
This limitation is taught by the Meacliff reference as detailed above in the 103 rejection of Meacliff in view of Arai. 

Applicant argues that Ikeda fails to teach a tray/pouch for retaining a user’s hair since the tray/pouch of Ikeda does not and cannot contain hair therein, there is simply no room. 
 This is not convincing since Ikeda teaches a tray/pouch (2c, 3) that is made out of an elastic/rubber material and a resiliently deformable mesh material that would be capable of containing beard hair of a user when placed therein. As illustrated in Figure 9 of Ikeda, the tray/pouch (2c, 3) would extend along a user’s chin and any beard hair extending from a user’s chin would be contained within the tray/pouch (2c, 3).

Applicant argues that Ikeda teaches a tray/pocket mountable to a front of a helmet and fails to disclose any hair retaining portion suspended from the shape retaining member. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732